ORDER

PER CURIAM.
After a court tried case, Jesse Merriett, Jr., was convicted of the Class D felony of driving while intoxicated in violation of § 577.010, RSMo 2000. The court sentenced Mr. Merriett to four years imprisonment. On appeal, Mr. Merriett challenges the sufficiency of the evidence to support his conviction. This court holds that the evidence was sufficient to support Mr. Merriett’s conviction. Since a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment of the trial court is affirmed. Rule 30.25(b).